DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-8, 10-15, and 17-20 are pending in this application.
Claims 2, 9, and 16 are canceled.

Response to Arguments
Regarding Rejection under 35 U.S.C. 103
Applicant’s amendment and arguments with respect to rejections have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15 – 20 are not rejected under 35 U.S.C. 101 because:
Claim 15 defines computer-readable storage medium having computer-readable code stored, and Applicant’s specification does define “As used herein, a computer 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10-15, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruber et al., (US Pub. 2013/0275164) in view of Kim et al., (US Pub. 2018/0374477).
Regarding claim 1, Gruber discloses a method, implemented by an information handling system comprising a processor, a memory accessible by the processor ([0082][0083] processor and memory), and a microphone that receives voice input from a user ([0088] microphone), the method comprising: 
receiving a voice command from the user (Fig. 1, [0010][0012][0090]-[0093] receiving audio input from a user, e.g., “send him a text message”); 
identifying a selected software application from a plurality of software applications, wherein the identifying is based on the received voice command [and further based on the comparison of the distance to the one or more thresholds] ([0010]-
directing the received voice command to the identified software application ([0010]-[0014][0090]-[0093] operating function of the selected application).
Gruber does not explicitly teach, however, Kim does explicitly teach including the bracketed limitation:
Determining a distance between the user and the information handling system ([0027][0028][0053][0057][0059] determining user’s distance information):
Comparing the distance to one or more threshold ([0053][0057][0059][0103]-[0105] detecting a user's existence within a threshold distance of the sensor); and
Wherein the identifying is based on the received voice command [and further based on the comparison of the distance to the one or more thresholds] ([0061][0103]-[0105] providing the determined acoustic features that are associated with the audible sounds, as well as distance information by speech recognition module).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of engaging Intelligent Automated Assistant with the user in an integrated, conversational manner using natural language dialog, and invokes external services as taught by Gruber with the method of operating performed by speech recognition and/or feature mapping based on reference distance as taught by Kim to improve the accuracy of the speech recognition operation (Kim, [0102]).
Regarding claim 3, Gruber in view of Kim discloses the method of claim 1.
Gruber does not explicitly teach, however, Kim does explicitly teach:

Regarding claim 4, Gruber in view of Kim discloses the method of claim 1, and Gruber further discloses:
prior to receiving the voice command from the user, training an artificial intelligence (Al) system with a plurality of voice commands corresponding to the plurality of software applications, wherein the plurality of voice commands includes the received voice command and wherein the plurality of software applications includes the selected software application (Gruber, [0830] “facilitate training of the user for interaction with intelligent automated assistant 1002, by indicating to the user which words are most important to, and more likely to be recognized by, assistant 1002. User may then be more likely to use such words in the future”).
Regarding claim 5, Gruber in view of Kim discloses the method of claim 4, and Gruber further discloses:

Regarding claim 6, Gruber in view of Kim discloses the method of claim 5, and Gruber further discloses:
inputting the textual form to the trained Al system; and receiving a response from the Al system, wherein the response identifies the selected software application (Fig. 2 and [0144] inputting text message from a user and receiving a response from the Intelligent Automated Assistant with selected application).
Regarding claim 7, Gruber in view of Kim discloses the method of claim 4, and Gruber further discloses:
receiving a list of commands corresponding to each of the plurality of software applications; and training the Al system using the received list of commands pertaining to each of the plurality of software applications (Gruber, [0830] “facilitate training of the user for interaction with intelligent automated assistant 1002, by indicating to the user which words are most important to, and more likely to be recognized by, assistant 1002”).
Regarding claims 8, 10-13 and 15, 17-20, Claims 8, 11-13 and 15, 18-20 are the corresponding system and medium claims to method claims 1, and 4-6, respectively. Therefore, claims 8, 11-13 and 15, 18-20 are rejected using the same rationale as applied to claims 1, and 4-6 above.
Regarding claim 14, Claim 14 is the corresponding system claim to method claim 7. Therefore, claim 14 is rejected using the same rationale as applied to claim 7 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659